Title: To George Washington from William Heath, 28 January 1782
From: Heath, William
To: Washington, George


                  
                     
                     Dear General
                     Head Quarters Highlands Janry 28th 1782
                  
                  This will be forwarded by Lieut. Stratton who has business at Philadelphia.  He formerly belonging to the Massachusetts Regiment Commanded by Colonel Sargent was taken Prisoner in 1776, and Exchanged the last winter, after he was exchanged he applied to Governor Hancock for admission into the Massachusetts Line agreable to the resolution of Congress of the 24th of Novr 1778—Governor Hancock gave him a warrant the beginning of July last and forwarded a certificate to the Board of War.  Lt. Stratton a few day Since came here and requested directions how to Conduct himself Some officers have expressed a doubt which the resolution of Congress referred to is considered to be now in force, as one or Two reforms and arrangements have Since taken place, the officers who will be kept back in their promotion, think it unreasonable that Mr Stratton Should be admitted at this time of Day, on the other hand it is Said if the right of the unfortunate Officer is not relieved & defended for him in his absence,  unreasonable and his feelings will be most Sensibly wounded.  I will thank your Excellency for information whether, the Resolve referred to is considered to be yet in force and Mr Stratton Stands eligible for admittance into the Line.  I have the honor to be with the highest respect your Excellencys most obedt Servant
                  
                     W. Heath
                  
               